DETAILED ACTION

This office action is a response to the request for continued examination filed on 12/27/2021.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 11/24/2021 has been entered. Claims 1 and 14 have been amended. Claims 1, 6-10 and 14-19 are still pending in this application, with claims 1 and 14 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2017/0303265, hereinafter Islam) in view of 3GPP R1-1702730, 3GPP TSG RAN WG1 Meeting . 

Regarding claim 1, Islam discloses a method performed by a user equipment (UE) for beam failure recovery in a wireless communication system, the method comprising: receiving, from a base station, information for a beam reference signal (BRS) set including at least one BRS used for beam management [A UE may receive, from a base station, a set of BRSs (see Islam paragraph 0203, Figures 11A and Figure 6)];
Based on a beam failure event being detected, transmitting a control signal for a beam failure recovery request to the base station [the UE may determine that the current beam is failing (i.e. beam failure being detected) and may send a message to the base station (see Islam paragraph 0123)]; and
Based on beam reporting being triggered, reporting a beam measurement result in a specific resource to the base station [UE may receive a beam refinement reference signal or BRRS (i.e. a beam reporting indication) (see Islam paragraph 0205). UE may measure signal quality or power for received BSSRs and transmit a corresponding beam index (Islam paragraph 0206). The beam index may be indicated using a resource of a subframe (see Islam paragraph 0142)]. 
Islam does not expressly disclose the features of transmitting a control signal for a beam failure recovery request to the base station; wherein the control signal comprises indication information directly indicating whether there is a replacement beam in the BRS set, and wherein based on the indication information indicating that there is a replacement beam, information indicating the replacement beam is transmitted from the UE to the base station, and wherein the replacement beam is related to a reference signal having a quality greater than a specific quality threshold in the BRS set.
However, in the same or similar field of invention, MediaTek discloses that a UE may trigger beam recovery when serving beam serving beams are lost (MediaTek page 2, section 3.2). The UE may send beam recovery request (i.e. control signal for a beam failure recovery request) to the base station (see MediaTek Figure 1, section 3.3). The selection of beam recover resource indicates the BS downlink beam of a candidate beam pair link (i.e. indication of a replacement beam) (MediaTek page 3, section 3.3). 

Islam and MediaTek do not expressly disclose wherein based on the indication information indicating that there is a replacement beam, information indicating the replacement beam is transmitted from the UE to the base station, and wherein the replacement beam is related to a reference signal having a quality greater than a specific quality threshold in the BRS set.
However, in the same or similar field of invention, Li discloses an MS (i.e. UE) assisted beam switching (see Li Figure 8) where the base station may send reference signals and measurement configuration to the UE (Li paragraph 0113). The UE may select a beam and send a beam switching request to the network which may include the selected beam IDs (information indicating replacement beam) (Li paragraph 0114). The UE selects beam that are better by a certain value in terms of signal strength, SINR, etc. than the current beam based on measurement (i.e. related to a reference signal having a quality greater than a specific quality threshold) (Li paragraph 0114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam and MediaTek to have the features of wherein based on the indication information indicating that there is a replacement beam, information indicating the replacement beam is transmitted from the UE to the base station, and wherein the replacement beam is related to a reference signal having a quality greater than a specific quality threshold in the BRS set; as taught by Li. The suggestion/motivation would have been to enhance reliability in millimeter wave wideband communications (Li paragraph 0002).

Regarding claim 6, Islam, MediaTek and Li disclose the method of claim 1. Islam, MediaTek and Li further disclose regarding receiving, from the base station, an indication message indicating triggering of the beam reporting, wherein the beam reporting is triggered based on the indication message [Islam 

Regarding claim 14, Islam discloses a user equipment (UE) for performing beam failure recovery in a wireless communication system, the UE comprising: a radio frequency (RF) module configured to transmit and receive radio signals; a processor functionally connected to the RF module [Islam Figure 3 discloses a base station (310) in communication with a UE (350). The UE includes TX/RX processors, controller/processor, memory, etc. (Islam Figure 3, paragraphs 0058-0059)], wherein the processor is configured to: receive, from a base station, information for a beam reference signal (BRS) set including at least one BRS used for beam management [A UE may receive, from a base station, a set of BRSs (see Islam paragraph 0203, Figures 11A and Figure 6)];
Based on a beam failure event being detected, transmit a control signal for a beam failure recovery request to the base station [the UE may determine that the current beam is failing (i.e. beam failure being detected) and may send a message to the base station (see Islam paragraph 0123)]; and
Based on beam reporting being triggered, report a beam measurement result in a specific resource to the base station [UE may receive a beam refinement reference signal or BRRS (i.e. a beam reporting indication) (see Islam paragraph 0205). UE may measure signal quality or power for received BSSRs and transmit a corresponding beam index (Islam paragraph 0206). The beam index may be indicated using a resource of a subframe (see Islam paragraph 0142)].
Islam does not expressly disclose the features of transmitting a control signal for a beam failure recovery request to the base station; wherein the control signal comprises indication information directly indicating whether there is a replacement beam in the BRS set, and wherein based on the indication information indicating that there is a replacement beam, information indicating the replacement beam is transmitted from the UE to the base station, and wherein the replacement beam is related to a reference signal having a quality greater than a specific quality threshold in the BRS set.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam to have the features of transmitting a control signal for a beam failure recovery request to the base station; wherein the control signal comprises indication information directly indicating whether there is a replacement beam in the BRS set; as taught by MediaTek. The suggestion/motivation would have been to provide network with flexibility to control UE behavior in beam recovery triggering (MediaTek page 4, section 4).
Islam and MediaTek do not expressly disclose wherein based on the indication information indicating that there is a replacement beam, information indicating the replacement beam is transmitted from the UE to the base station, and wherein the replacement beam is related to a reference signal having a quality greater than a specific quality threshold in the BRS set.
However, in the same or similar field of invention, Li discloses an MS assisted beam switching (see Li Figure 8) where the base station may send reference signals and measurement configuration to the UE (Li paragraph 0113). The UE may select a beam and send a beam switching request to the network which may include the selected beam IDs (information indicating replacement beam) (Li paragraph 0114). The UE selects beam that are better by a certain value in terms of signal strength, SINR, etc. than the current beam based on measurement (i.e. related to a reference signal having a quality greater than a specific quality threshold) (Li paragraph 0114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam and MediaTek to have the features of transmitting a control signal for a beam failure recovery request to the base station; wherein the control signal comprises indication information indicating whether there is a replacement beam in the BRS set, and wherein based on the indication information indicating that there is a replacement beam, information indicating the 

Regarding claim 15, Islam, MediaTek and Li disclose the method of claim 1. Islam, MediaTek and Li further disclose wherein the BRS set includes at least one periodic BRS [Islam discloses that the base station may transmit the BRS periodically (Islam paragraph 0097); and the UE may track beams through periodically measuring BRS (Islam paragraph 0101); indicating a periodic BRS]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 16, Islam, MediaTek and Li disclose the method of claim 1. Islam, MediaTek and Li further disclose wherein the BRS set includes at least one of (i) at least one channel state information-reference signal (CSI-RS) or (ii) at least one synchronization signal block (SSB) [Islam discloses that the base station may send signals such as CSI-RS, SSS, BRS, etc. (Islam paragraphs 0121, 0182)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 19, Islam, MediaTek and Li disclose the method of claim 1. Islam, MediaTek and Li further disclose wherein the beam measurement result includes beam indication information and beam quality information [Islam discloses that the UE may measure signal quality and transmit to the base station an indication of a beam index (Islam paragraph 0206). The UE may also send measure signal quality information to the base station (Islam paragraphs 0228 and 0104)]. In addition, the same motivation is used as the rejection of claim 1.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Islam, MediaTek, Li, and further in view of Lin et al. (US 2018/0034612, hereinafter Lin).

claim 7, Islam, MediaTek and Li disclose the method of claim 6. Islam, MediaTek and Li do not expressly disclose wherein the indication message comprises: information regarding a valid or invalid resource set among settings pre-associated as measurement settings. 
However, in the same or similar field of invention, Lin discloses UE is configured for CSI reporting mods which would include beam settings and CSI resources (Lin paragraphs 0178-0189). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam, MediaTek and Li to have the features of the indication message comprises: information regarding a valid or invalid resource set among settings pre-associated as measurement settings; as taught by Lin. The suggestion/motivation would have been to improve signal to noise ration of forward links and reduce interference in the network (Lin paragraph 0038). 

Regarding claim 8, Islam, MediaTek, Li and Lin disclose the method of claim 7. Islam, MediaTek, Li and Lin further disclose wherein, in the measurement setting, one reporting setting and one or more resource settings are associated [see Lin paragraph 0657: UE performs measurements on two CSI-RS resources and may generate one CSI corresponding to the two resources, thus associating a single measurement report with multiple resources]. In addition, the same motivation is used as the rejection of claim 7. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Islam, MediaTek, Li, and further in view of Pan et al. (US 2020/0059398, hereinafter Pan).

Regarding claim 17, Islam, MediaTek and Li disclose the method of claim 1. Islam, MediaTek and Li do not expressly disclose wherein the indication information is included in a medium access control (MAC) control element (CE). 
However, in the same or similar field of invention, Pan discloses that a beam related information with UL transmission may be included in MAC CE (see Pan paragraph 0182. The support is provided in provisional applications 62/443,382, filed on 1/6/2017 and 62/454,486 filed on 2/3/2017).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Islam, MediaTek, Li, and further in view of Li et al. (US 2019/0349960, hereinafter Li_9960).

Regarding claim 18, Islam, MediaTek and Li disclose the method of claim 1. Islam, MediaTek and Li do not expressly disclose wherein the quality is a layer 1-reference signal received power (L1-RSRP).
However, in the same or similar field of invention, Li_9960 discloses that lower layers (e.g. PHY or layer 1) of the UE may monitor beam signal quality (e.g. RSRP) to detect beam quality degradation (Li_9960 paragraph 0240).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam, MediaTek and Li to have the feature of wherein the quality is a layer 1-reference signal received power (L1-RSRP); as taught by Li_9960. The suggestion/motivation would have been to improve beam training latency and quality (Li_9960 paragraph 0075).


Allowable Subject Matter

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein aperiodic reference signal transmission and aperiodic 


Response to Arguments

Applicant’s arguments filed on 11/24/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/SAUMIT SHAH/Primary Examiner, Art Unit 2414